DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record does not disclose or render obvious a wavelength conversion element having a second plane of incidence which the first light emitted from the first exit surface of the second optical element enters, and a second exit surface different from the second plane of incidence, and configured to convert the first light entering the wavelength conversion element through the second plane of incidence into second light having a second wavelength band different from the first wavelength band; and a first substrate configured to hold the wavelength conversion element and thermally coupled to the wavelength conversion element while not having contact with the second optical element, wherein the second optical element and the wavelength conversion element are disposed in a state in which the first exit surface and the second plane of incidence are opposed to each other at a distance from each other, and the second plane of incidence is larger in size than the first exit surface.
The closest reference of record, Nozaki, discloses a light source device (10 in fig.10) comprising: a light source section (14) configured to emit first light in a first while not having contact with the second optical element. Therefore, such amendment distinguishes claim 1 from Nozaki and the secondary reference citation does not cure such distinction. 
Claims 2-18 are allowed as they depend from allowed claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882